Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 11-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of Patent and Non-Patent Literature and considered the amendments and remarks filed by the Applicant on 4/18/2022. The Examiner has found the Applicant’s arguments presented on page 8 of the remarks to be persuasive. The other claim limitations when combined with the additional limitations of “… forming at least one further Ethernet packet containing information from at least one of the OAM blocks, the at least one further Ethernet packet specifying the destination; and providing the at least one further Ethernet packet to a switching node for forwarding to the destination, wherein:
the physical layer connection operates in accordance with a first layer of a communication protocol stack, where the first layer communicates data blocks between first layer peers:
a second layer of the communication protocol stack communicates Ethernet packets between second layer peers;
the switching node forms Ethernet packets from data blocks:
a first output of the switching node is connected to a destination client; and a second output of the switching node is connected to a path to the at least one further physical layer connection.” are not taught by the combination of references previously applied or resulting from the updated Examiner’s Search of the available prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467